DETAILED ACTION
Response to Amendment
In light of the amended claims, the claims are rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 07/12/2022, the following has occurred: claims 1, 4, 9, 12, 17, and 21 have been amended; claims 2-3, 5-8, 10-11, 13-16, 18, and 20 have remained unchanged; claim 19 remains canceled; and no new claims have been added.
Claims 1-18 and 20-21 are pending.
Effective Filing Date: 06/20/2017

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. 103 Rejections:
Applicant argued with respect to the amended claim limitations. These arguments are deemed moot in view of the new reference used to address these limitations.
Furthermore Applicant argues that the Lai et al. reference makes no reference to determining a progress of any therapy, treatment, or titration. The Lai et al. reference teaches of a patient’s status and the Drew reference teaches that a patient’s status can include therapy, therapy parameters, and progress of the therapy. The combination of these two references has been used to teach the claimed determination of a status of a progression of the titration of the neurostimulation in the 35 U.S.C. 103 rejection section below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/12/2022 and 09/07/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 9-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0081338 to Lai et al. in view of U.S. 2011/0172564 to Drew and further in view of U.S. Patent No. 9,533,153 to Libbus et al. (hereafter referred to as Libbus 153).
As per claim 1, Lai et al. teaches a method of managing a plurality of patients using a management device, comprising:
--receiving, via a processor, patient information for the plurality of patients; (see: paragraph [0062] where patient information from a plurality of patients may be received at 311. Also see: FIGS. 6 and 7 where this is happening for a plurality of patients)
--determining, via the processor, a metric for each patient based on the patient information, wherein the metric includes another metric for the given patient; (see: paragraph [0068] the patient list may further include one or more meters or visual indicators indicating patient condition, criticality, or other current health metric associated with each patient. A patient list is being determined which displays a metric (such as patient condition) for each patient where there are one or more visual meters indicating other current health metrics (another metric) associated with each patient)
--determining, via the processor, a priority of each patient based on the metric for the given patient; (see: FIG. 6 and paragraphs [0068] and [0078] where a patient queue is being determined and updated based on the metric of the patients current status/other relevant factors. Thus a priority is being determined for each person based on the patient’s current status/other relevant factors)
--generating, via the processor, a user interface visually indicating the priority of each patient; (see: FIG. 6 and paragraph [0078] where a queue of patients to be visited may be shown when the practitioner logs in. The queue may be updated based on the status of the patients. The order of the patients visually indicates priority)
--determining, via the processor, an updated metric of each patient based on updated patient information, wherein the metric includes updated another metric for the patient; (see: paragraphs [0068] and [0078] where real-time data may indicate that a patient should be checked on more frequently. A list of patients and the order of visitation may be updated based real-time patient conditions (updated metric) and/or other input parameters. The list may further include visual indicators indicating other current health metrics (updated another metric) associated with the patient. Updated statuses and information happen in real-time as new patient information is received)
--determining, via the processor, an updated priority of each patient based on the updated metric for the given patient; (see: FIG. 6 and paragraphs [0068] and [0078] where a patient queue (updated priority) is updated based on the current status of the patients/other relevant factors (updated metric)) and
--generating, via the processor, an updated user interface visually indicating the updated priority of each patient (see: paragraph [0078] where a queue of patients to be visited may be shown when the practitioner logs in (showing an updated user interface to the practitioner)).
Lai et al. teaches a patient monitoring system and method. The difference between Lai et al. and the claimed invention is that while Lai et al. does disclose monitoring patients by using received patient data and constantly organizing these patients based on their statuses, it does not explicitly teach that the received data, performed treatments, and treatment parameters with respect to the treatments are with respect to titration of neurostimulation via an implantable neurostimulator. Accordingly, Lai et al. may not further, specifically teach:
1) --wherein each of the plurality of patients is implanted with an implantable neurostimulator configured to deliver neurostimulation comprising a plurality of stimulation parameters to the patient, and wherein each of the patients is undergoing titration of the neurostimulation,
2) --the titration for a given patient comprising incrementally increasing, based on titration parameters, at least one of the plurality of stimulation parameters until the neurostimulation for the given patient reaches a final set of stimulation parameters, the titration parameters defining at least increment values for incrementally increasing the at least one of the plurality of stimulation parameters;
3) --metric as a status of a progression of the titration of the neurostimulation; and
4) --another metric as titration parameters.

Drew teaches:
1) --wherein each of the plurality of patients is implanted with an implantable neurostimulator configured to deliver neurostimulation comprising a plurality of stimulation parameters to the patient, (see: paragraph [0094] where there are a plurality of IMDs 14 and 26 within different patients. Also see: paragraph [0049] where the IMDs may be neurostimulators. Also see: paragraph [0041] where there are individual stimulation parameters for a patient) and wherein each of the patients is undergoing titration of the neurostimulation; (see: paragraphs [0049] and [0076] which describe that there is a titration rate and that the therapy uses neurostimulators)
3) --metric as a status of a progression of the titration of the neurostimulation; (see: paragraph [0044] where there is a status of a progression of the therapy. Also see: paragraph [0049] where the therapy uses neurostimulators. Furthermore, the Libbus et al. reference discusses a therapy in the form of neurostimulation and could also be combined with the Drew reference as Drew teaches of progression of a therapy) and
4) --another metric as titration parameters (see: paragraph [0076] where IMD 26 may operate using therapy parameters that define the method of drug delivery. A titration rate may be included).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 1) wherein each of the plurality of patients is implanted with an implantable neurostimulator configured to deliver neurostimulation comprising a plurality of stimulation parameters to the patient, and wherein each of the patients is undergoing titration of the neurostimulation, use metrics such as 3) a status of a progression of the titration of the neurostimulation, and use parameters such as 4) titration parameters as taught by Drew in the method as taught by Lai et al. with the motivation(s) of helping provide many features to a user via an interface to create an intuitive and less complicated tool for patient and client programming (see: paragraph [0185] of Drew).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute metrics of a patient’s current status which include 3) a progression of the titration of the neurostimulation and 4) titration parameters as taught by Drew for the metrics of a patient’s current status as disclosed by Lai et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Lai et al. already determines a patient status using current health metrics associated with the patient thus one of ordinary skill in the art would be able to replace Drew’s current metrics for the current metrics of Lai et al. and obtain predictable results of viewing a patient’s real time status based on current metrics. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Libbus 153 teaches:
2) --the titration for a given patient comprising incrementally increasing, based on titration parameters, at least one of the plurality of stimulation parameters until the neurostimulation for the given patient reaches a final set of stimulation parameters, (see: column 2, lines 39-63 where output current (stimulation parameter) is being increase until a target output current (final set of stimulation parameters) is met during this titration process. The titration parameters here are parameters that dictate the increase of stimulation intensity throughout the titration process) the titration parameters defining at least increment values for incrementally increasing the at least one of the plurality of stimulation parameters (see: column 2, lines 39-63 where the titration parameters here are parameters that dictate the increase of stimulation intensity throughout the titration process. Also see: column 17, lines 47-58 where this titration process requires incrementing the stimulation parameter of output current in small increments such as 0.1 mA or 0.25 mA).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 2) the titration for a given patient comprising incrementally increasing, based on titration parameters, at least one of the plurality of stimulation parameters until the neurostimulation for the given patient reaches a final set of stimulation parameters, the titration parameters defining at least increment values for incrementally increasing the at least one of the plurality of stimulation parameters as taught by Libbus 153 for the titration as disclosed by Lai et al. and Drew in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Lai et al. and Drew already teaches of titration thus one could substitute the type of titration and obtain predictable results of titrating treatment. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).
	
As per claim 2, Lai et al., Drew, and Libbus 153 in combination teach the method of claim 1, see discussion of claim 1. Lai et al. further teaches wherein the user interface includes a graphical representation of the priority of each patient (see: FIGS. 6 and 7 where the representation of the priority is the list that is visually available).

As per claim 3, Lai et al., Drew, and Libbus 153 in combination teach the method of claim 1, see discussion of claim 1. Lai et al. further teaches wherein the priority indicates a likelihood of the patient needing attention from a physician (see: paragraphs [0068] and [0078] where the ordered list is ordered in terms of who the practitioner visits. Thus, the prioritized list indicates who most likely needs attention first).

As per claim 9, claim 9 is similar to claim 1 and is therefore rejected in a similar manner to claim 1 using the Lai et al., Drew, and Libbus 153 references. Lai et al. further teaches a management device for managing a plurality of patients, the management device comprising:
--circuitry (see: paragraphs [0046] and [0047] where there is a computer).

As per claim 10, Lai et al., Drew, and Libbus 153 in combination teach the device of claim 9, see discussion of claim 9. Libbus 153 further teaches wherein the patient information is received via remote communication with at least one of a programming device, an implantable medical device, or a home management device (see: paragraphs [0046] where patient information is being received via remote communication with at least neurostimulator (implantable medical device)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 9, and incorporated herein.

As per claim 11, Lai et al., Drew, and Libbus 153 in combination teach the device of claim 9, see discussion of claim 9. Lai et al. further teaches wherein the priority indicates a likelihood of the patient needing attention from a physician (see: paragraphs [0068] and [0078] where the ordered list is ordered in terms of who the practitioner visits. Thus, the prioritized list indicates who most likely needs attention first).

As per claim 14, Lai et al., Drew, and Libbus 153 in combination teach the device of claim 9, see discussion of claim 9. Lai et al. further teaches wherein the user interface includes a graphical representation of the priority of each patient (see: FIGS. 6 and 7 where the representation of the priority is the list that is visually available).

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0081338 to Lai et al. in view of U.S. 2011/0172564 to Drew and further in view of U.S. Patent No. 9,533,153 to Libbus et al. (hereafter referred to as Libbus 153) as applied to claims 1 and 9, further in view of U.S. 2017/0007126 to Shahar.
As per claim 4, Lai et al., Drew, and Libbus 153 in combination teach the method of claim 1, see discussion of claim 1. Drew further teaches status of the progression of the titration for the given patient as a status (see: paragraph [0044] where there is a status of a progression of the therapy. Also see: paragraph [0049] where the therapy uses neurostimulators. Furthermore, the Libbus et al. reference discusses a therapy in the form of neurostimulation and could also be combined with the Drew reference as Drew teaches of progression of a therapy).
The combination may not further, specifically teach wherein the priority for the given patient is a weighted combination of the status and side effects of the patient.

Shahar teaches:
--wherein the priority for the given patient is a weighted combination of the status of the progression of the titration for the given patient and side effects of the patient (see: paragraph [0142] where a patient is being ranked and prioritized based on at least a group of symptoms (side effects) and health or medical condition (status). Also see: paragraph [0144]. Prioritizing using multiple aspects indicates a weighted combination).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the priority for the given patient is a weighted combination of the status of the progression of the titration for the given patient and side effects of the patient as taught by Shahar in the method as taught by Lai et al., Drew, and Libbus 153 in combination with the motivation(s) of improving the quality of care by assessing and improving a broader range of aspects of care (see: paragraph [0144] of Shahar).

As per claim 12, claim 12 is similar to claim 4 and is therefore rejected in a similar manner to claim 4 using the Lai et al., Drew, Libbus 153, and Shahar references

Claims 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0081338 to Lai et al. in view of U.S. 2011/0172564 to Drew and further in view of U.S. Patent No. 9,533,153 to Libbus et al. (hereafter referred to as Libbus 153) further in view of U.S. 2017/0007126 to Shahar as applied to claim 4, further in view of U.S. 2013/0158617 to Libbus et al. (hereafter referred to as Libbus 617).
As per claim 5, Lai et al., Drew, Libbus 153, and Shahar in combination teach the method of claim 4, see discussion of claim 4. The combination may not further, specifically teach wherein the side effects are individually weighted.

Libbus 617 teaches:
--wherein the side effects are individually weighted (see: paragraph [0067] where these quantified physiological effects can be combined in any manner to express the relative level of extent of potential side effects 74, including weighting particular effects more heavily than others or applying statistical or numeric functions based directly on or derived from observed physiological changes. The physiological side effects here can be individually weighted).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the priority is a weighted combination of the patient status and side effects of the patient as taught by Libbus 617 in the method as taught by Lai et al., Drew, Libbus 153, and Shahar in combination with the motivation(s) of being an approach to therapeutically treat chronic cardiac dysfunction to restore autonomic balance (see: paragraph [0018] of Libbus 617).

As per claim 7, Lai et al., Drew, Libbus 153, and Shahar in combination teach the method of claim 1, see discussion of claim 1. The combination may not specifically, further teach updating, via the processor of the management device, a titration hold associated with the titration parameters for a selected patient.

Libbus 617 teaches:
--updating, via the processor of the management device, a titration hold associated with the titration parameters for a selected patient (see: paragraph [0051] where the heart rate sensor 31 provides the sensed heart rate to the control and logic circuitry as sensory inputs, which serve as sensory-based therapy triggers to autonomously titrate VNS delivery whenever bounds on the heart rate are exceeded or to enable titration to progressively occur in a self-paced, self-monitored fashion. The logic and control circuitry can then determine whether the stimulation needs to be adjusted or inhibited, as well as storing the sensed heart rate as data in the recordable memory 29. Also see: paragraph [0046]. A titration hold (titration profile including its parameters) is being updated (adjusted or inhibited) here when titration progressively occurs in a self-paced, self-monitored fashion).
One of ordinary skill at the time of the invention was filed would have found it obvious to update, via the processor of the management device, a titration hold associated with the titration parameters for a selected patient as taught by Libbus 617 in the method as taught by Lai et al., Drew, Libbus 153, and Shahar in combination with the motivation(s) of being an approach to therapeutically treat chronic cardiac dysfunction to restore autonomic balance (see: paragraph [0018] of Libbus 617).

As per claim 8, Lai et al., Drew, Libbus 153, Shahar, and Libbus 617 in combination teach the method of claim 7, see discussion of claim 7. Libbus 617 further teaches further comprising transmitting, via the processor of the management device, the titration hold to an implantable medical device of the selected patient (see: paragraph [0020] where one embodiment provides a vagus nerve neurostimulator for treating chronic cardiac dysfunction with bounded titration. An implantable neurostimulator includes a pulse generator configured to drive electrical therapeutic stimulation tuned to restore autonomic balance through electrical pulses continuously and periodically delivered in both afferent and efferent directions of the cervical vagus nerve through a pair of helical electrodes via an electrically coupled nerve stimulation therapy lead. The implantable neurostimulator also includes a leadless heart rate sensor configured to alter the electrical therapeutic stimulation in response to the sensed heart rate falling outside of a stored predetermined range. Also see: paragraph [0051] where the heart rate sensor 31 provides the sensed heart rate to the control and logic circuitry as sensory inputs, which serve as sensory-based therapy triggers to autonomously titrate VNS delivery whenever bounds on the heart rate are exceeded or to enable titration to progressively occur in a self-paced, self-monitored fashion. The logic and control circuitry can then determine whether the stimulation needs to be adjusted or inhibited, as well as storing the sensed heart rate as data in the recordable memory 29. Also see: paragraph [0046]. The titration hold (titration profile including its parameters) is being transmitted to the implantable neurostimulator of the patient so that it can adjust or inhibit the stimulation).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 7, and incorporated herein.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0081338 to Lai et al. in view of U.S. 2011/0172564 to Drew and further in view of U.S. Patent No. 9,533,153 to Libbus et al. (hereafter referred to as Libbus 153) further in view of U.S. 2017/0007126 to Shahar as applied to claims 4 and 12, and further in view of U.S. Patent No. 8,768,718 to Cazares et al.
As per claim 6, Lai et al., Drew, Libbus 153, and Shahar in combination teach the method of claim 4, see discussion of claim 4. Shahar further teaches weighted combination as a combined score (see: paragraph [0142] where there is a combination of elements that may be used to rank/prioritize patients).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 4, and incorporated herein.
Lai et al., Drew, Libbus 153, and Shahar in combination may not specifically, further teach wherein the patient priority is determined by comparing the combined score to a plurality of thresholds.

Cazares et al. teaches:
--wherein the patient priority is determined by comparing the combined score to a plurality of thresholds (see: column 2, lines 61-64 where a patient index is being compared to one or more threshold values to categorize the patient into a risk level. Priority here (risk level) is being determined by a combined score (index)).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the patient priority is determined by comparing the combined score to a plurality of thresholds as taught by Cazares et al. in the method as taught by Lai et al., Drew, Libbus 153, and Shahar in combination with the motivation(s) of avoiding improper classifications (see: column 11, lines 15-16 of Cazares et al.).

As per claim 13, Lai et al., Drew, Libbus 153, and Shahar in combination teach the device of claim 12, see discussion of claim 12. Shahar further teaches weighted combination as a combined score (see: paragraph [0142] where there is a combination of elements that may be used to rank/prioritize patients).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 4, and incorporated herein.
Lai et al., Drew, Libbus 153, and Shahar in combination may not specifically, further teach wherein the patient priority is determined by comparing the combined score to a plurality of thresholds.

Cazares et al. teaches:
--wherein the patient priority is determined by comparing the combined score to a plurality of thresholds (see: column 2, lines 61-64 where a patient index is being compared to one or more threshold values to categorize the patient into a risk level. Priority here (risk level) is being determined by a combined score (index)).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the patient priority is determined by comparing the combined score to a plurality of thresholds as taught by Cazares et al. in the device as taught by Lai et al., Drew, Libbus 153, and Shahar in combination with the motivation(s) of avoiding improper classifications (see: column 11, lines 15-16 of Cazares et al.).

Claims 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0081338 to Lai et al. in view of U.S. 2011/0172564 to Drew and further in view of U.S. Patent No. 9,533,153 to Libbus et al. (hereafter referred to as Libbus 153) as applied to claim 9, further in view of U.S. 2013/0158617 to Libbus et al. (hereafter referred to as Libbus 617).
As per claim 15, Lai et al., Drew, and Libbus 153 in combination teach the device of claim 9, see discussion of claim 9. The combination may not specifically, further teach wherein the circuitry is further configured to update a titration hold associated with the titration parameters for a selected patient.

Libbus 617 teaches:
--the circuitry is further configured to update a titration hold associated with the titration parameters for a selected patient (see: paragraph [0051] where the heart rate sensor 31 provides the sensed heart rate to the control and logic circuitry as sensory inputs, which serve as sensory-based therapy triggers to autonomously titrate VNS delivery whenever bounds on the heart rate are exceeded or to enable titration to progressively occur in a self-paced, self-monitored fashion. The logic and control circuitry can then determine whether the stimulation needs to be adjusted or inhibited, as well as storing the sensed heart rate as data in the recordable memory 29. Also see: paragraph [0046]. The limitation “configured to update a titration hold associated with the titration parameters for a selected patient” implies that is merely is capable of doing it, thus the invention does not have to be updating it. A titration hold (titration profile including its parameters) is being updated (adjusted or inhibited) here when titration progressively occurs in a self-paced, self-monitored fashion).
One of ordinary skill at the time of the invention was filed would have found it obvious to have where the circuitry is further configured to update a titration hold associated with the titration parameters for a selected patient as taught by Libbus 617 in the device as taught by Lai et al., Drew, and Libbus 153 in combination with the motivation(s) of being an approach to therapeutically treat chronic cardiac dysfunction to restore autonomic balance (see: paragraph [0018] of Libbus 617).

As per claim 16, Lai et al., Drew, Libbus 153, and Libbus 617 in combination teach the device of claim 15, see discussion of claim 15. Libbus 617 further teaches wherein the circuitry is further configured to transmit the titration hold to an implantable medical device of the selected patient (see: paragraph [0020] where one embodiment provides a vagus nerve neurostimulator for treating chronic cardiac dysfunction with bounded titration. An implantable neurostimulator includes a pulse generator configured to drive electrical therapeutic stimulation tuned to restore autonomic balance through electrical pulses continuously and periodically delivered in both afferent and efferent directions of the cervical vagus nerve through a pair of helical electrodes via an electrically coupled nerve stimulation therapy lead. The implantable neurostimulator also includes a leadless heart rate sensor configured to alter the electrical therapeutic stimulation in response to the sensed heart rate falling outside of a stored predetermined range. Also see: paragraph [0051] where the heart rate sensor 31 provides the sensed heart rate to the control and logic circuitry as sensory inputs, which serve as sensory-based therapy triggers to autonomously titrate VNS delivery whenever bounds on the heart rate are exceeded or to enable titration to progressively occur in a self-paced, self-monitored fashion. The logic and control circuitry can then determine whether the stimulation needs to be adjusted or inhibited, as well as storing the sensed heart rate as data in the recordable memory 29. Also see: paragraph [0046]. The circuitry merely has to be “configured to transmit the titration hold to an implantable medical device of the selected patient” The titration hold (titration profile including its parameters) is being transmitted to the implantable neurostimulator of the patient so that it can adjust or inhibit the stimulation).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 15, and incorporated herein.

As per claim 17, Lai et al. teaches a non-transitory computer-readable medium comprising instructions executable by a processor to:
--receive patient information for a plurality of patients; (see: paragraph [0062] where patient information from a plurality of patients may be received at 311. Also see: FIGS. 6 and 7 where this is happening for a plurality of patients)
--determine a metric for each patient based on the patient information, wherein the metric includes another metric; (see: paragraph [0068] the patient list may further include one or more meters or visual indicators indicating patient condition, criticality, or other current health metric associated with each patient. A patient list is being determined which displays a metric (such as patient condition) for each patient where there are one or more visual meters indicating other current health metrics (another metric) associated with each patient)
--determine a priority of each patient based on the metric; (see: FIG. 6 and paragraphs [0068] and [0078] where a patient queue is being determined and updated based on the metric of the patients current status/other relevant factors. Thus a priority is being determined for each person based on the patient’s current status/other relevant factors)
--generate a user interface visually indicating the priority of each patient (see: FIG. 6 and paragraph [0078] where a queue of patients to be visited may be shown when the practitioner logs in. The queue may be updated based on the status of the patients. The order of the patients visually indicates priority).
Lai et al. teaches a patient monitoring system and method. The difference between Lai et al. and the claimed invention is that while Lai et al. does disclose monitoring patients by using received patient data and constantly organizing these patients based on their statuses, it does not explicitly teach that the received data, performed treatments, and treatment parameters with respect to the treatments are with respect to titration of neurostimulation via an implantable neurostimulator. Accordingly, Lai et al. may not further, specifically teach:
1) --wherein each of the plurality of patients is implanted with an implantable neurostimulator configured to deliver neurostimulation comprising a plurality of stimulation parameters to the patient, and wherein each of the patients is undergoing titration of the neurostimulation,
2) --the titration for a given patient comprising incrementally increasing, based on titration parameters, at least one of the plurality of stimulation parameters until the neurostimulation for the given patient reaches a final set of stimulation parameters, the titration parameters defining at least increment values for incrementally increasing the at least one of the plurality of stimulation parameters;
3) --metric as a status of a progression of the titration of the neurostimulation;
4) --another metric as titration parameters;
5) --wherein the status of the progression of the titration includes the at least one of the plurality of the stimulation parameters;
6) --update, based on input received via the user interface, a titration hold associated with the titration parameters for a selected patient; and
7) --transmit the update of the titration hold to the implantable neurostimulator of the selected patient.

Drew teaches:
1) --wherein each of the plurality of patients is implanted with an implantable neurostimulator configured to deliver neurostimulation comprising a plurality of stimulation parameters to the patient, (see: paragraph [0094] where there are a plurality of IMDs 14 and 26 within different patients. Also see: paragraph [0049] where the IMDs may be neurostimulators. Also see: paragraph [0041] where there are individual stimulation parameters for a patient) and wherein each of the patients is undergoing titration of the neurostimulation; (see: paragraphs [0049] and [0076] which describe that there is a titration rate and that the therapy uses neurostimulators)
3) --metric as a status of a progression of the titration of the neurostimulation; (see: paragraph [0044] where there is a status of a progression of the therapy. Also see: paragraph [0049] where the therapy uses neurostimulators. Furthermore, the Libbus et al. reference discusses a therapy in the form of neurostimulation and could also be combined with the Drew reference as Drew teaches of progression of a therapy)
4) --another metric as titration parameters; (see: paragraph [0076] where IMD 26 may operate using therapy parameters that define the method of drug delivery. A titration rate may be included) and
5) --wherein the status of the progression of the titration includes the at least one of the plurality of the stimulation parameters (see: paragraph [0041] and [0044] where therapy parameter information may be displayed to the user. The individual stimulation parameters for a patient are therapy parameters, and these therapy parameters are included when reviewing the progression or sequences of therapy delivered to the patient).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 1) wherein each of the plurality of patients is implanted with an implantable neurostimulator configured to deliver neurostimulation comprising a plurality of stimulation parameters to the patient, and wherein each of the patients is undergoing titration of the neurostimulation, use metrics such as 3) a status of a progression of the titration of the neurostimulation, use parameters such as 4) titration parameters, and have 5) wherein the status of the progression of the titration includes the at least one of the plurality of the stimulation parameters as taught by Drew in the medium as taught by Lai et al. with the motivation(s) of helping provide many features to a user via an interface to create an intuitive and less complicated tool for patient and client programming (see: paragraph [0185] of Drew).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute metrics of a patient’s current status which include 3) a progression of the titration of the neurostimulation and 4) titration parameters as taught by Drew for the metrics of a patient’s current status as disclosed by Lai et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Lai et al. already determines a patient status using current health metrics associated with the patient thus one of ordinary skill in the art would be able to replace Drew’s current metrics for the current metrics of Lai et al. and obtain predictable results of viewing a patient’s real time status based on current metrics. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Libbus 153 teaches:
2) --the titration for a given patient comprising incrementally increasing, based on titration parameters, at least one of the plurality of stimulation parameters until the neurostimulation for the given patient reaches a final set of stimulation parameters, (see: column 2, lines 39-63 where output current (stimulation parameter) is being increase until a target output current (final set of stimulation parameters) is met during this titration process. The titration parameters here are parameters that dictate the increase of stimulation intensity throughout the titration process) the titration parameters defining at least increment values for incrementally increasing the at least one of the plurality of stimulation parameters; (see: column 2, lines 39-63 where the titration parameters here are parameters that dictate the increase of stimulation intensity throughout the titration process. Also see: column 17, lines 47-58 where this titration process requires incrementing the stimulation parameter of output current in small increments such as 0.1 mA or 0.25 mA) and
6) --update, based on input received via the user interface, a titration hold associated with the titration parameters for a selected patient (see: column 9, lines 6-56 where the computer 41 may receive input signals from patient sensors. The computer may monitor, record, and/or respond to the physiological signals in order to effectuate stimulation delivery in accordance with embodiments of the present invention. The computer 41 may also modify the parameters of the neurostimulator 12 via a wand 42. The computer here is receiving input via healthcare provider on the computer 41 to modify the titration parameters for a neurostimulator).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 2) the titration for a given patient comprising incrementally increasing, based on titration parameters, at least one of the plurality of stimulation parameters until the neurostimulation for the given patient reaches a final set of stimulation parameters, the titration parameters defining at least increment values for incrementally increasing the at least one of the plurality of stimulation parameters as taught by Libbus 153 for the titration as disclosed by Lai et al. and Drew in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Lai et al. and Drew already teaches of titration thus one could substitute the type of titration and obtain predictable results of titrating treatment. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).
Lastly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the step of 6) updating, based on input received via the user interface, a titration hold associated with the titration parameters for a selected patient as taught by Libbus 153 for the updating step as disclosed by Lai et al. (in paragraph [0068] of Lai et al.) since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Lai et al. and Drew teaches of updating a patient’s status and displaying a patient’s status thus one could substitute an updated treatment status of an updated titration hold to obtain predictable results of displaying the patient’s condition. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Libbus 716 teaches:
7) --transmit the update of the titration hold to the implanted neurostimulator of the selected patient (see: paragraphs [0057] - [0059] and FIGS. 1-3 where there is a neurostimulator that can have updated parameter information transmitted to it from the user interface 41 using wand 42).
One of ordinary skill at the time of the invention was filed would have found it obvious to 7) transmit the update of the titration hold to the implanted neurostimulator of the selected patient as taught by Libbus 617 in the medium as taught by Lai et al., Drew, and Libbus 153 in combination with the motivation(s) of being an approach to therapeutically treat chronic cardiac dysfunction to restore autonomic balance (see: paragraph [0018] of Libbus 617).

As per claim 18, Lai et al., Libbus 153, and Libbus 617 in combination teach the non-transitory computer readable medium of claim 17, see discussion of claim 17. Lai et al. further teaches wherein the priority indicates a likelihood of the patient needing attention from a physician (see: paragraphs [0068] and [0078] where the ordered list is ordered in terms of who the practitioner visits. Thus, the prioritized list indicates who most likely needs attention first).

As per claim 20, Lai et al., Libbus 153, and Libbus 617 in combination teach the non-transitory computer readable medium of claim 17, see discussion of claim 17. Lai et al. further teaches further comprising instructions executable by a processor to generate display data configured to display a graphical representation of the priority of each patient (see: FIGS. 6 and 7 where the representation of the priority is the list that is visually available).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0081338 to Lai et al. in view of U.S. 2011/0172564 to Drew and further in view of U.S. Patent No. 9,533,153 to Libbus et al. (hereafter referred to as Libbus 153) as applied to claim 9, further in view of U.S. Patent No. 10,971,264 to Dudzinski et al.
As per claim 21, Lai et al. and Libbus 153 in combination teaches the device of claim 9, see discussion of claim 9. The combination may not further, specifically teach wherein determining the updated status of the progression of the titration and the updated priority and generating the updated user interface are performed periodically, wherein periodically comprises one of daily, weekly, or when the at least one of the plurality of stimulation parameters is incrementally increased.

Dudzinski et al. teaches:
--wherein determining the updated status of the progression of the titration and the updated priority and generating the updated user interface are performed periodically, wherein periodically comprises one of daily, weekly, or when the at least one of the plurality of stimulation parameters is incrementally increased (see: column 16, lines 14-20 where the user status may be updated at any time for any reason, such as changes or new statuses to report on a periodic bases (e.g., once an hour, once a day)).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein determining the updated status of the progression of the titration and the updated priority and generating the updated user interface are performed periodically, wherein periodically comprises one of daily, weekly, or when the at least one of the plurality of stimulation parameters is incrementally increased as taught by Dudzinski et al. in the device as taught by Lai et al., Drew, and Libbus 153 in combination with the motivation(s) of reflecting changes that require consideration within a patient’s record (see: column 16, lines 20-22 of Dudzinski et al.) by providing updated patient information (see: column 1, lines 40-43 of Dudzinski et al.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/EVANGELINE BARR/Primary Examiner, Art Unit 3626